COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-183-CV
 
 
 
IN RE TEXAS DEPARTMENT OF 
FAMILY                                      RELATOR
AND PROTECTIVE SERVICES
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for 
emergency relief and is of the opinion that relief should be denied.  
Accordingly, relator's petition for writ of mandamus and motion for emergency 
relief are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
 
                                                                  PER 
CURIAM

 
PANEL 
A:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.

WALKER, J. would request a 
response.

DELIVERED: May 24, 2005


NOTES
1. 
See Tex. R. App. P. 47.4.